                                                    UNITED STATES BANKRUPTCY COURT                                                                         1
                                                 FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                        Case No. (Jointly Administered):                         18-04177-TOM11
Debtors.                                                                                     Reporting Period:      December 1, 2018 - December 31, 2018
                                                                                             Federal Tax ID #:                                XX-XXXXXXX

                       MONTHLY BANKRUPTCY ADMINISTRATOR FORM FOR THE PERIOD ENDED DECEMBER 31, 2018

DEBTOR'S ADDRESS:                         7 Sheridan Square Suite 300
                                          Kingsport, TN 37660

DEBTOR'S ATTORNEYS:                       Daniel D. Sparks and Bill D. Bensinger
                                          Christian & Small LLP 
                                          505 North 20th Street, Suite 1800
                                          Birmingham, AL 35203

                                          Stephen E. Hessler P.C. (admitted pro hac vice) and Ciara Foster (admitted pro hac vice)
                                          Kirkland & Ellis LLP 
                                          601 Lexington Avenue
                                          New York, NY 10022

                                          Melissa N. Koss (admitted pro hac vice)
                                          Kirkland & Ellis LLP 
                                          300 North LaSalle
                                          Chicago, IL 60654

REPORT PREPARER:                          Mission Coal Company, LLC, et al.



I CERTIFY THAT THE INFORMATION WITHIN THIS REPORT IS TRUE TO THE BEST OF MY KNOWLEDGE AND BELIEF.




1/20/2018                                                         /s/ Alan W. Jones Jr.
Date                                                              Alan W. Jones Jr.
                                                                  VP - Accounting




   Case 18-04177-TOM11                      Doc 584 Filed 01/28/19 Entered 01/28/19 09:16:58                                                Desc
                                             Main Document     Page 1 of 17
                                                        UNITED STATES BANKRUPTCY COURT                                                                          2
                                                     FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                         Case No. (Jointly Administered):                             18-04177-TOM11
                                                                                              Reporting Period:          December 1, 2018 - December 31, 2018
                                                                                              Federal Tax ID #:                                    XX-XXXXXXX

                                                 CORPORATE BANKRUPTCY ADMINISTRATOR FORM

Operating reports are to be filed monthly, in duplicate, with the Bankruptcy Clerk's Office by the 20th of each month.

Required Documents                                                                               Form No.          Document Attached         Explanation
Legal Entities                                                                                                            X
Notes to BAF                                                                                                              X
Business Debtor's Affirmations                                                                    BA-01                   X
Business Debtor's Cash Receipts and Disbursements                                              BA-02 (Part 1)             X
Condensed Consolidated Income Statement                                                        BA-02 (Part 2)             X
Business Debtor's Accounts Receivable                                                           BA-02 (A)                 X
Business Debtor's Actual Disbursements                                                          BA-02 (B)                                 See BA-02 (Part 1)
Business Debtor's Payments to Secured Creditors                                                 BA-02 (C)                   X
Status of Business Debtor's Post-Petition Taxes                                                 BA-02 (D)                   X
Business Debtor's Bank Accounts                                                                BA-03 (Part 1)               X
Business Debtor's Payments to Insiders                                                         BA-03 (Part 2)               X
Business Debtor's Inventory                                                                    BA-03 (Part 3)               X
Business Debtor's Payments Made to Pre-Petition Unsecured Creditors                            BA-03 (Part 4)               X
Business Debtor's Post-Petition Accounts Payable                                                BA-03 (A)                   X
Condensed Consolidated Balance Sheet                                                              BA-04                     X
Insurance Policies                                                                                                          X
Ordinary Course Professional Payments                                                                                                         See Notes




   Case 18-04177-TOM11                          Doc 584 Filed 01/28/19 Entered 01/28/19 09:16:58                                                 Desc
                                                 Main Document     Page 2 of 17
                                                       UNITED STATES BANKRUPTCY COURT                                                                    3
                                                    FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                        Case No. (Jointly Administered):                       18-04177-TOM11
                                                                                             Reporting Period:    December 1, 2018 - December 31, 2018
                                                                                             Federal Tax ID #:                              XX-XXXXXXX

                                                                    LEGAL ENTITIES

The report includes activity from the following Debtors and related case numbers:

Debtor                                                                                                                               Case Number
Mission Coal Company, LLC                                                                                                              18-04177
Oak Grove Resources, LLC                                                                                                               18-04176
Beard Pinnacle, LLC                                                                                                                    18-04178
Oak Grove Land Company, LLC                                                                                                            18-04179
Pinnacle Land Company, LLC                                                                                                             18-04180
Pinnacle Mining Company, LLC                                                                                                           18-04181
Seminole Alabama Mining Complex, LLC                                                                                                   18-04182
Seminole Coal Resources, LLC                                                                                                           18-04183
Seminole West Virginia Mining Complex, LLC                                                                                             18-04184
Seneca Coal Resources, LLC                                                                                                             18-04185
Seneca North American Coal, LLC                                                                                                        18-04186




   Case 18-04177-TOM11                         Doc 584 Filed 01/28/19 Entered 01/28/19 09:16:58                                           Desc
                                                Main Document     Page 3 of 17
                                                                                               UNITED STATES BANKRUPTCY COURT                                                                                                                          4
                                                                                            FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                                                                                    Case No. (Jointly Administered):                                                     18-04177-TOM11
                                                                                                                                                         Reporting Period:                                  December 1, 2018 - December 31, 2018
                                                                                                                                                          Federal Tax ID #:                                                           XX-XXXXXXX

                                                                                      NOTES TO THE BANKRUPTCY ADMINISTRATOR FORM



General Notes                                                         On October 14, 2018 (the "Petition Date"), Mission Coal Company, LLC and its direct and indirect subsidiaries, as debtors and debtors in possession (collectively, the
                                                                      "Debtors") commenced their chapter 11 cases by filing voluntary petitions for relief under chapter 11 of title 11 of the United States Code (the "Bankruptcy Code") in the
                                                                      United States Bankruptcy Court for the Northern District of Alabama (the "Bankruptcy Court").

                                                                      This Monthly Operating Report and the condensed consolidated financial statements included herein have been prepared solely for the purpose of complying with the
                                                                      monthly reporting requirements of the Bankruptcy Court and the lenders under the Debtors' post-petition financing facility, as amended (the "DIP Facility"), and are in a
                                                                      format that the Debtors believe is acceptable to the Bankruptcy Administrator. The Monthly Operating Report is limited in scope and covers a limited time period. The
                                                                      schedules contained herein were not audited or reviewed by independent accountants. Furthermore, because the Debtors generally produce their financial reporting on a
                                                                      consolidated basis, it is possible that not all assets, liabilities, cash receipts and disbursements have been recorded at the correct Debtor entity. The Debtors reserve all
                                                                      rights to supplement or amend any schedules contained in this Monthly Operating Report.

                                                                      The information presented herein is unaudited and subject to further review and potential adjustments, and may not have been subject to all procedures that would typically
                                                                      be applied to financial information presented in accordance with Generally Accepted Accounting Principles in the United States of America ("US GAAP"), including, but
                                                                      not limited to, accruals, asset impairment testing and other recurring adjustments considered necessary by management to fairly state the financial position and results of
                                                                      operations for the interim period(s) presented. Furthermore, this Monthly Operating Report excludes required fair value adjustments related to the Debtors restructuring on
                                                                      January 31, 2018 and does not contain all disclosures that would be required for presentation in accordance with US GAAP.

                                                                      Certain prepetition liabilities have been reclassified as liabilities subject to compromise. Liabilities subject to compromise may include estimated or liquidated amounts for
                                                                      certain obligations arising prior to the Petition Date, including, among others, (a) debt-related obligations, (b) employee or retiree benefit-related obligations, (c)
                                                                      contractual obligations and (d) litigation and other contingent claims. The Debtors continue to analyze and reconcile these amounts, and, therefore, the amounts reflected
                                                                      herein are current estimates and subject to change as additional analysis is completed and decisions made.

                                                                      The Debtors caution readers not to place undue reliance upon the information contained in this Monthly Operating Report. The results herein are not necessarily indicative
                                                                      of results which may be expected from any other period or for the full year and may not necessarily reflect the combined results and financial position of the Debtors in the
                                                                      future.

                                                                      Subsequent information or discovery may result in material changes to the information provided herein, and errors or omissions may exist. Notwithstanding any such
                                                                      discovery, new information, errors or omissions, the Debtors do not undertake any obligation or commitment to update the information provided herein.
Business Debtor's Affirmations                                        Copies of bank statements and reconciliations can be provided upon request.
Business Debtor's Cash Receipts and Disbursements                     The Debtors are authorized to continue using their cash management system pursuant to the Final Order (I) Authorizing the Debtors to (A) Continue to Operate their Cash
                                                                      Management System, (B) Honor Certain Prepetition Obligations Related Thereto, (C) Maintain Existing Business Forms and (D) Continue to Perform Intercompany
                                                                      Transactions; (II) Granting Administrative Status to Postpetition Intercompany Balances; and (III) Granting Related Relief (Docket No. 312). Receipts and disbursements
                                                                      are presented on a book basis from December 1, 2018 through December 31, 2018. Amounts exclude intercompany cash management activity by and among the Debtors.


Condensed Consolidated Income Statement                               The monthly income statement presented reflects the condensed consolidated statement of operations for Mission Coal Company, LLC and its subsidiaries for the period
                                                                      December 1, 2018 through December 31, 2018.
Business Debtor's Accounts Receivable                                 The Debtors accounts receivable aging is presented as of December 31, 2018.
Business Debtor's Payments to Secured Creditors                       The Debtors rolled up previously existing first lien debt into its debtor-in-possession financing facility pursuant to the Final Order (I) Authorizing Postpetition Secured
                                                                      Financing Pursuant to 11 U.S.C. §§ 105(A), 361, 362, 363, 364(C)(1), 364(C)(2), 364(C)(3), 364(D)(1) and 364(E), (II) Authorizing the Debtors' Use of Cash Collateral
                                                                      Pursuant to 11 U.S.C. § 363, (III) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 363 and 364 and (IV) Granting Related Relief (Docket No. 300).

                                                                      There were no payments to secured creditors for the period December 1, 2018 through December 31, 2018.

Status of Business Debtor's Post-Petition Taxes                       All undisputed post-petition business and payroll taxes (via ADP) have been paid/deposited in a timely manner.
                                                                      See BA-01.
Business Debtor's Bank Accounts                                       All amounts listed are the bank balances for the Debtors as of December 31, 2018.
Business Debtor's Payments to Insiders                                For the purposes of this Monthly Operating Report, the Debtors have defined “insider employees” as Michael Zervos (President and CEO), Gary Broadbent (General
                                                                      Counsel, VP of HR and Secretary) and Alan W. Jones Jr. (VP - Accounting). The Debtors have defined “other insiders” to include Board managers and Independent
                                                                      Directors including Jason McCoy, Kenneth McCoy, Charles Ebetino, Anthony Horton, and David Heiman.

                                                                      The parties identified as “insiders” have been included for informational purposes only. The inclusion of a party as an “insider” herein is not an acknowledgement or
                                                                      concession that such party is an insider under applicable bankruptcy law.
Business Debtor's Inventory                                           The schedule of inventory presented reflects the balance by subsidiary and type as of December 31, 2018.
Business Debtor's Payments Made to Pre-Petition Unsecured Creditors   The schedule of pre-petition payments reflect amounts for Mission Coal Company, LLC and its subsidiaries. All amounts shown were paid under the authority of court
                                                                      approved first day motions. Additional detail can be provided upon request.
Business Debtor's Post-Petition Accounts Payable                      The Debtors post-petition accounts payable aging is presented as of December 31, 2018. Amounts reflect post-petition trade payables (excluding payables related to goods
                                                                      and services received but not yet invoiced and other miscellaneous accruals during the reporting period). Due to administrative issues and process of reconciling claims,
                                                                      certain payments may be periodically delayed.

Insurance Policies                                                    The schedule of insurance policies presented reflects all insurance policies of the Debtors as of December 31, 2018. The descriptions of the Debtors' insurance policies
                                                                      therein are intended only as a summary and the actual terms of such insurance policies shall govern in the event of any inconsistency with the descriptions set forth herein.

Ordinary Course Professional Payments                                 There were no payments made to ordinary course professionals for the period December 1, 2018 through December 31, 2018.




      Case 18-04177-TOM11                                               Doc 584 Filed 01/28/19 Entered 01/28/19 09:16:58                                                                                                          Desc
                                                                         Main Document     Page 4 of 17
                                                            UNITED STATES BANKRUPTCY COURT                                                                       5
                                                         FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                                Case No. (Jointly Administered):                       18-04177-TOM11
                                                                                                     Reporting Period:    December 1, 2018 - December 31, 2018
                                                                                                     Federal Tax ID #:                              XX-XXXXXXX
BA-01
                                                               BUSINESS DEBTOR'S AFFIRMATIONS

Operating reports are to be filed monthly, in duplicate, with the Bankruptcy Clerk's Office by the 20th of each month.

Must be completed each month. If the answer to any of the questions is “Yes”, provide a detailed explanation of
                                                                                                                            YES                   NO
each item. Attach additional sheets if necessary.

All post-petition business taxes have been paid/deposited.                                                                   X

All post-petition individual taxes have been paid/deposited.                                                                 X

Adequate insurance on all assets/property including fire, theft, liability, collision and casualty and workman’s
                                                                                                                             X
compensation (if applicable) is currently in full force and effect.

New books and records were opened and are being maintained daily.                                                            X

Copies of all banks statements and reconciliations are attached.                                                                               See Notes

I have otherwise complied with all requirements of the Chapter 11 Operating Order.                                           X

All financial statements filed with the Bankruptcy Clerk’s Office are prepared in accordance with generally accepted
                                                                                                                                               See Notes
accounting principles.




   Case 18-04177-TOM11                              Doc 584 Filed 01/28/19 Entered 01/28/19 09:16:58                                              Desc
                                                     Main Document     Page 5 of 17
                                                     UNITED STATES BANKRUPTCY COURT                                                                  6
                                                  FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                               Case No. (Jointly Administered):                           18-04177-TOM11
                                                                                    Reporting Period:        December 1, 2018 - December 31, 2018
                                                                                    Federal Tax ID #:                                  XX-XXXXXXX
BA-02 (Part 1)
                                             BUSINESS DEBTOR'S CASH RECEIPTS AND DISBURSEMENTS

$USD in 000's

Receipts
Sales/AR receipts                                                                                                                         21,982
DIP funding                                                                                                                                    -
Other receipts (e.g. sales of property)                                                                                                        -
Total Receipts                                                                                                               $            21,982

Business Disbursements
Payroll & benefits                                                                                                                        10,821
Mine operating and repair costs                                                                                                            9,888
Royalties and taxes                                                                                                                        3,840
Utilities and insurance                                                                                                                    1,048
Non-retained professionals                                                                                                                   766
Retained professionals                                                                                                                       460
Freight                                                                                                                                    2,246
Leases                                                                                                                                       773
Surety                                                                                                                                       451
Total disbursements                                                                                                          $            30,293

Beginning cash and cash equivalents                                                                                                       26,310
Change in cash and cash equivalents                                                                                                       (8,311)
Ending cash and cash equivalents (12/31/2018)                                                                                $            17,999




Debtor Entity                                                   Case Number            Receipts            Disbursements       Surplus / Deficit
Mission Coal Company, LLC                                         18-04177                       184                 1,803                 (1,619)
Oak Grove Resources, LLC                                          18-04176                        15                15,089                (15,074)
Beard Pinnacle, LLC                                               18-04178                         -                     -                       -
Oak Grove Land Company, LLC                                       18-04179                         -                     -                       -
Pinnacle Land Company, LLC                                        18-04180                         -                     -                       -
Pinnacle Mining Company, LLC                                      18-04181                        30                 3,009                 (2,979)
Seminole Alabama Mining Complex, LLC                              18-04182                         -                   225                   (225)
Seminole Coal Resources, LLC                                      18-04183                     5,564                   771                  4,793
Seminole West Virginia Mining Complex, LLC                        18-04184                        18                 8,089                 (8,072)
Seneca Coal Resources, LLC                                        18-04185                         -                   603                   (603)
Seneca North American Coal, LLC                                   18-04186                    16,171                   703                 15,468
Total                                                                            $            21,982     $          30,293   $             (8,311)




   Case 18-04177-TOM11                          Doc 584 Filed 01/28/19 Entered 01/28/19 09:16:58                                      Desc
                                                 Main Document     Page 6 of 17
                                                             UNITED STATES BANKRUPTCY COURT                                                               7
                                                          FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                     Case No. (Jointly Administered):                           18-04177-TOM11
                                                                                          Reporting Period:        December 1, 2018 - December 31, 2018
                                                                                          Federal Tax ID #:                                  XX-XXXXXXX
BA-02 (Part 2)
                                               CONDENSED CONSOLIDATED MONTHLY INCOME STATEMENT
                                                                                                      Start:            12/1/2018           10/15/2018
$USD in 000's                                                                                          End:            12/31/2018           12/31/2018

Revenues:
Coal revenues                                                                                                             14,763                74,895
Freight and handling revenues                                                                                              2,153                17,121
Other revenues                                                                                                                30                    92
Total revenues                                                                                                 $          16,947    $           92,108

Costs and expenses
Cost of coal sales (exclusive of items show separately below)                                                             17,977                78,375
Freight and handling costs                                                                                                 2,153                17,121
Depreciation, depletion and amortization                                                                                   1,199                 3,057
Amortization of acquired intangibles                                                                                         158                   316
Selling, general and administrative expenses                                                                               1,103                 5,098
Restructuring and impairment charges                                                                                          42                   110
Total costs and expenses                                                                                       $          22,633    $          104,076

Income (loss) from operations                                                                                  $           (5,686) $           (11,968)

Other income (expenses):
Interest expense                                                                                                           (2,779)              (9,484)
Miscellaneous other income (expense)                                                                                        3,254                3,011
Early extinguishment of debt                                                                                                    -              (44,338)
Total other income (expense), net                                                                              $              475 $            (50,811)

Income (loss) before reorganization expenses                                                                               (5,211)             (62,779)
Reorganization expenses                                                                                                    (7,366)             (76,373)
Net income (loss)                                                                                              $          (12,577) $          (139,152)
Less: net (income) loss attributable to non-controlling interest                                                              677                6,692
Net income (loss) attributable to Mission Coal Company                                                         $          (11,900) $          (132,459)




   Case 18-04177-TOM11                               Doc 584 Filed 01/28/19 Entered 01/28/19 09:16:58                                      Desc
                                                      Main Document     Page 7 of 17
                                                         UNITED STATES BANKRUPTCY COURT                                                                                 8
                                                      FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                           Case No. (Jointly Administered):                               18-04177-TOM11
                                                                                                Reporting Period:            December 1, 2018 - December 31, 2018
                                                                                                Federal Tax ID #:                                      XX-XXXXXXX
BA-02 (A)
                                                      BUSINESS DEBTOR'S ACCOUNTS RECIEVABLE

$USD in 000's

Entity                                               0-30 Days              31-60 Days               61-90 Days             Over 91 Days         Balance - 12/31/18
Mission Coal Company, LLC                                          -                      -                         -                       -   $                   -
Oak Grove Resources, LLC                                           -                      -                         -                       -   $                   -
Beard Pinnacle, LLC                                                -                      -                         -                       -   $                   -
Oak Grove Land Company, LLC                                        -                      -                         -                       -   $                   -
Pinnacle Land Company, LLC                                         -                      -                         -                       -   $                   -
Pinnacle Mining Company, LLC                                      30                     30                        30                      91   $                181
Seminole Alabama Mining Complex, LLC                               -                      -                         -                       -   $                   -
Seminole Coal Resources, LLC                                   3,588                    407                         -                       -   $              3,995
Seminole West Virginia Mining Complex, LLC                         -                      -                         -                       -   $                   -
Seneca Coal Resources, LLC                                         -                      -                         -                       -   $                   -
Seneca North American Coal, LLC                               14,514                  1,035                       304                       -   $             15,852
Total accounts receivable                  $                  18,132   $              1,472      $                334   $                  91   $             20,028



Amounted collected this month on accounts receivable charged and paid this month                                                                               4,656
Amount collected this month on accounts receivable charged in prior months and paid this month                                                                17,326
Total collected this month on accounts receivable                                                                                               $             21,982




   Case 18-04177-TOM11                            Doc 584 Filed 01/28/19 Entered 01/28/19 09:16:58                                                       Desc
                                                   Main Document     Page 8 of 17
                                                        UNITED STATES BANKRUPTCY COURT                                                                     9
                                                     FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                         Case No. (Jointly Administered):                        18-04177-TOM11
                                                                                              Reporting Period:     December 1, 2018 - December 31, 2018
                                                                                              Federal Tax ID #:                               XX-XXXXXXX
BA-02 (C)
                                             BUSINESS DEBTOR'S PAYMENTS TO SECURED CREDITORS

$USD in 000's

Secured Creditor                                                                                     Type          Amount Paid       Total Paid to Date
There were no payments to secured creditors for the period December 1, 2018 through December 31, 2018.




   Case 18-04177-TOM11                          Doc 584 Filed 01/28/19 Entered 01/28/19 09:16:58                                            Desc
                                                 Main Document     Page 9 of 17
                                                          UNITED STATES BANKRUPTCY COURT                                                                           10
                                                       FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                             Case No. (Jointly Administered):                            18-04177-TOM11
                                                                                                  Reporting Period:         December 1, 2018 - December 31, 2018
                                                                                                  Federal Tax ID #:                                   XX-XXXXXXX
BA-02 (D)
                                                 STATUS OF BUSINESS DEBTOR'S POST-PETITION TAXES

$USD in 000's

Tax                                                                         Beg. Balance             Accrual               Amount Paid          Ending Balance
Federal
Payroll taxes                                                                              144                  362                   394                   112
Black lung excise taxes (1)                                                                (72)                  80                    56                   (47)
Reclamation taxes                                                                           61                   16                     -                    77
Total federal taxes                                                     $                  133 $                458    $              449   $               141

State and local taxes
Payroll taxes                                                                                2                   199                  112                    89
Sales taxes                                                                                101                   113                   98                   116
Property and real estate taxes                                                               -                     -                    -                     -
Severance taxes                                                                            553                   791                1,094                   250
Reclamation taxes                                                                           31                    34                   51                    13
Total state and local taxes                                             $                  687   $             1,137   $            1,355   $               469

(1) Includes export tons overage payment. Credit will be applied to subsequent payments.




   Case 18-04177-TOM11                            Doc 584 Filed 01/28/19 Entered 01/28/19 09:16:58                                                    Desc
                                                   Main Document    Page 10 of 17
                                                   UNITED STATES BANKRUPTCY COURT                                                                  11
                                                FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                              Case No. (Jointly Administered):                           18-04177-TOM11
                                                                                   Reporting Period:        December 1, 2018 - December 31, 2018
                                                                                   Federal Tax ID #:                                  XX-XXXXXXX
BA-03 (Part 1)
                                                    BUSINESS DEBTOR'S BANK ACCOUNTS

$USD in 000's
                                                                                                           12/31/2018         12/31/2018
Debtor Entity                                     Bank           Account              Type                Book Balance       Bank Balance
Mission Coal Company, LLC                    BBVA Compass         2813            Check Account                     14,784             14,871
Mission Coal Company, LLC                    BBVA Compass         6547          Adequate Assurance                   1,319              1,319
Seminole Coal Resources, LLC                 BBVA Compass         0582            Check Account                      1,955              2,313
Seneca Coal Resources, LLC                   BBVA Compass         9681            Check Account                        (81)             1,012
Oak Grove Resources, LLC                     BBVA Compass         4879              Petty Cash                          14                  6
Pinnacle Mining Company, LLC              First Community Bank    0046              Petty Cash                           1                  1
Seminole West Virginia Mining Complex, LLC City National Bank     8802              Petty Cash                           7                 15
Total                                                                                                   $           17,999 $           19,538




   Case 18-04177-TOM11                      Doc 584 Filed 01/28/19 Entered 01/28/19 09:16:58                                        Desc
                                             Main Document    Page 11 of 17
                                               UNITED STATES BANKRUPTCY COURT                                                                 12
                                            FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                        Case No. (Jointly Administered):                           18-04177-TOM11
                                                                             Reporting Period:        December 1, 2018 - December 31, 2018
                                                                             Federal Tax ID #:                                  XX-XXXXXXX
BA-03 (Part 2)
                                            BUSINESS DEBTOR'S PAYMENTS TO INSIDERS

$USD in 000's

Insiders                                                                                            Current Period       Total Paid to Date
Payments to insider employees                                                                                    118                    386
Payments to other insiders                                                                                         -                    220
Total                                                                                             $              118   $                606




   Case 18-04177-TOM11                    Doc 584 Filed 01/28/19 Entered 01/28/19 09:16:58                                      Desc
                                           Main Document    Page 12 of 17
                                                  UNITED STATES BANKRUPTCY COURT                                                               13
                                               FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                              Case No. (Jointly Administered):                       18-04177-TOM11
                                                                                   Reporting Period:    December 1, 2018 - December 31, 2018
                                                                                   Federal Tax ID #:                              XX-XXXXXXX
BA-03 (Part 3)
                                                   BUSINESS DEBTOR'S INVENTORY

$USD in 000's

Debtor                                                   Type                                                               12/31/2018
Oak Grove Resources, LLC                                 Clean coal inventory                                                         2,359
Oak Grove Resources, LLC                                 Raw coal inventory                                                           7,362
Oak Grove Resources, LLC                                 Materials & supplies                                                         3,424
Pinnacle Mining Company, LLC                             Clean coal inventory                                                         5,686
Pinnacle Mining Company, LLC                             Raw coal inventory                                                           1,090
Pinnacle Mining Company, LLC                             Materials & supplies                                                           384
Seminole West Virginia Mining Complex, LLC               Clean coal inventory                                                         2,973
Seminole West Virginia Mining Complex, LLC               Raw coal inventory                                                           1,012
Seminole West Virginia Mining Complex, LLC               Materials & supplies                                                           558
Total inventory                                                                                                         $            24,849




   Case 18-04177-TOM11                       Doc 584 Filed 01/28/19 Entered 01/28/19 09:16:58                                   Desc
                                              Main Document    Page 13 of 17
                                                     UNITED STATES BANKRUPTCY COURT                                                                14
                                                  FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                             Case No. (Jointly Administered):                           18-04177-TOM11
                                                                                  Reporting Period:        December 1, 2018 - December 31, 2018
                                                                                  Federal Tax ID #:                                  XX-XXXXXXX
BA-03 (Part 4)
                                 BUSINESS DEBTOR'S PAYMENTS MADE TO PRE-PETITION UNSECURED CREDITORS

$USD in 000's

Creditor / Purpose                                                                                         12/31/2018             Total
Wages
Compensation and withholding obligations                                                                                  3                5,186
Employee benefit programs                                                                                               212                6,718
                                                                                                       $                215   $           11,904
Taxes
Sullivan County (Property) (1)                                                                                            -                   0
City of Kingsport (Property) (1)                                                                                          -                   0
Alabama Surface Mining Commission (Environmental and Safety)                                                              -                  14
US Dept. of Treasury (Environment and Safety)                                                                           628                 628
US Dept. of Treasury (Federal Excise)                                                                                    32                  32
OSM (Federal Reclamation)                                                                                                77                  77
                                                                                                       $                737   $             751

Critical Vendors / Lienholders
Lien claims                                                                                                            11                    463
Equipment suppliers                                                                                                     -                    482
Material suppliers                                                                                                      -                    324
Shipping vendors                                                                                                    1,233                  1,233
Service providers                                                                                                      55                    482
                                                                                                       $            1,299     $            2,983

Royalties
Natural Resource Partners                                                                                                 -                1,509
                                                                                                       $                  -   $            1,509

Insurance
JLT Specialty Insurance Services Inc                                                                                      -                  41
AFCO                                                                                                                      -                  55
                                                                                                       $                  -   $              96

Surety Bonds
Smith Manus                                                                                                               -                  48
                                                                                                       $                  -   $              48

                                                                                                       $            2,252     $           17,292

(1) Amounts paid were less than $500.




    Case 18-04177-TOM11                        Doc 584 Filed 01/28/19 Entered 01/28/19 09:16:58                                      Desc
                                                Main Document    Page 14 of 17
                                                         UNITED STATES BANKRUPTCY COURT                                                                      15
                                                      FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                        Case No. (Jointly Administered):                           18-04177-TOM11
                                                                                             Reporting Period:        December 1, 2018 - December 31, 2018
                                                                                             Federal Tax ID #:                                  XX-XXXXXXX
BA-03 (A)
                                              BUSINESS DEBTOR'S POST-PETITION ACCOUNTS PAYABLE

$USD in 000's

Entity                                              0-30 Days             31-60 Days           61-90 Days               90+                12/31/2018
Mission Coal Company, LLC                                        710                     5                    -                    -   $              715
Oak Grove Resources, LLC                                      (1,625)                   62                   96                    -   $           (1,467)
Beard Pinnacle, LLC                                                -                     -                    -                    -   $                -
Oak Grove Land Company, LLC                                        -                     -                    -                    -   $                -
Pinnacle Land Company, LLC                                         -                     -                    -                    -   $                -
Pinnacle Mining Company, LLC                                     468                    (0)                  17                    -   $              484
Seminole Alabama Mining Complex, LLC                              35                     -                    -                    -   $               35
Seminole Coal Resources, LLC                                     173                     -                    -                    -   $              173
Seminole West Virginia Mining Complex, LLC                    (2,235)                  106                    -                    -   $           (2,128)
Seneca Coal Resources, LLC                                       365                    17                    -                    -   $              382
Seneca North American Coal, LLC                                  388                     -                    -                    -   $              388
Total accounts payable (1)                 $                  (1,722) $                190 $                113   $                -   $           (1,419)

(1) Negative accounts payable balance due to vendor prepayments.




   Case 18-04177-TOM11                           Doc 584 Filed 01/28/19 Entered 01/28/19 09:16:58                                              Desc
                                                  Main Document    Page 15 of 17
                                                        UNITED STATES BANKRUPTCY COURT                                                           16
                                                     FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                Case No. (Jointly Administered):                       18-04177-TOM11
                                                                                     Reporting Period:    December 1, 2018 - December 31, 2018
                                                                                     Federal Tax ID #:                              XX-XXXXXXX
BA-04
                                                     CONDENSED CONSOLIDATED BALANCE SHEET

$USD in 000's                                                                                                                      12/31/2018

Assets
 Cash and cash equivalents                                                                                                             17,999
 Trade accounts receivable, net                                                                                                        20,028
 Inventories, net                                                                                                                      24,849
 Prepaid expenses and other current assets                                                                                             24,892
Total current assets                                                                                                      $            87,768
 Property, plant, equipment, & mine development costs, net                                                                             67,831
 Owned & leased mineral rights & land                                                                                                  18,766
 Intangible assets                                                                                                                          -
 Other non-current assets                                                                                                               8,403
Total assets                                                                                                              $           182,768

Liabilities
  Current portion of long-term debt                                                                                                   215,903
  Trade accounts payable                                                                                                               (1,419)
  Accrued expenses and other current liabilities                                                                                       54,031
Total current liabilities                                                                                                 $           268,515
  Long-term debt                                                                                                                            -
  Postretirement medical benefit obligations                                                                                           32,571
  Asset retirement obligations                                                                                                         18,196
  Other non-current liabilities                                                                                                        12,212
Total liabilities not subject to compromise                                                                               $           331,495
  Liabilities subject to compromise                                                                                                   236,080
Total liabilities                                                                                                         $           567,575

Member's Equity
 Members' investment                                                                                                                   16,268
 Retained Earnings                                                                                                                   (372,716)
 AOCI                                                                                                                                   9,568
 Non-controlling interest                                                                                                             (37,928)
Total member's equity                                                                                                     $          (384,808)

Total liabilities + members equity                                                                                        $           182,768




   Case 18-04177-TOM11                             Doc 584 Filed 01/28/19 Entered 01/28/19 09:16:58                               Desc
                                                    Main Document    Page 16 of 17
                                                                                UNITED STATES BANKRUPTCY COURT                                                                                    18
                                                                             FOR THE NORTHERN DISTRICT OF ALABAMA



 In re Mission Coal Company, LLC, et al.                                                                            Case No. (Jointly Administered):                           18-04177-TOM11
                                                                                                                                  Reporting Period:        December 1, 2018 - December 31, 2018
                                                                                                                                  Federal Tax ID #:                                  XX-XXXXXXX

                                                                                      INSURANCE POLICIES



                                                                                                                                                       `
 Type                                      Carrier                                                Account                   Period
 Directors & Officers Liability            Tokio Marine HCC                                 14-MGU-18-A45054        09/28/2018 - 09/28/2019
 Directors & Officers Liability            US Commercial Management Liability                ADX30000799900         09/28/2018 - 09/28/2019
 Directors & Officers Liability            XL Catlin - Professional Insurance                 ELU158008-18          09/28/2018 - 09/28/2019
 Directors & Officers Liability            XL Catlin - Professional Insurance                 ELU158014-18          09/28/2018 - 09/28/2019
 Directors & Officers Liability            Berkley Professional Liability                      BPRO8038047          09/28/2018 - 09/28/2019
 Directors & Officers Liability            Starr Indemnity & Liability Company                1000621187181         09/28/2018 - 09/28/2019
 Directors & Officers Liability            Tokio Marine HHC                                 14-MGU-18-A45053        09/28/2018 - 09/28/2019
 Directors & Officers Liability            US Commercial Management Liability                ADX30000800100         09/28/2018 - 09/28/2019
 Directors & Officers Liability            QBE Specialty Insurance Company                       100002179          05/17/2018 - 02/01/2019
 Directors & Officers Liability            RSUI Indemnity Company                               NHS676810           05/17/2018 - 02/01/2019
 Directors & Officers Liability            Hudson Specialty Insurance Company                   HS03035060          05/17/2018 - 02/01/2019
 Directors & Officers Liability            RLI Insurance Company                                EPG0019472          05/17/2018 - 02/01/2019
 Directors & Officers Liability            Ironshore Indemnity, Inc.                             003601200          05/17/2018 - 02/01/2019
 Directors & Officers Liability            Wesco Insurance Company                            EUW152257400          05/17/2018 - 02/01/2019
 Directors & Officers Liability            Westchester Fire Insurance Company                  G71134519001         05/17/2018 - 02/01/2019
 Commercial General Liability              Houston Specialty Insurance Company                GL0019372001          10/26/2018 - 10/26/2019
 Commercial Property / Equipment           Lloyds of London                                     PM1800110           10/26/2018 - 10/26/2019
 Automobile Liability                      Great Midwest Insurance Company                    CA0016383702          10/26/2018 - 10/26/2019
 Commercial Sector Foreign Package         ACE American Insurance Company                    PHFD42248617001        10/26/2018 - 10/26/2019
 Commercial Umbrella Liability             Houston Specialty Insurance Company                CX0019373001          10/26/2018 - 10/26/2019
 Commercial Excess Liability               Apollo Insurance Company                              PL1800123          10/26/2018 - 10/26/2019
 Commercial Excess Liability               Starr Surplus Line Insurance Company               1000030818181         10/26/2018 - 10/26/2019
 Pollution Liability                       Ironshore Specialty Insurance Company                 003334101          10/26/2018 - 10/26/2019
 Workers Compensation Liability            Rockwood Casualty Insurance Company                   WC455851           12/01/2018 - 12/01/2019
 Workers Compensation Liability            Argonaut Insurance Company                            WC688907           12/01/2018 - 12/01/2019




Case 18-04177-TOM11                                       Doc 584 Filed 01/28/19 Entered 01/28/19 09:16:58                                                                           Desc
                                                           Main Document    Page 17 of 17
